DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 6, 12, and 16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 6’s recitation, “a diagonal hemline originating above the wrist bone crossing downward beyond the wrist on the thumb side” relies on the human anatomy of a wrist bone and wrist, which are non-statutory subject matter.  This rejection may be overcome by amending the recitation to a proper functional recitation, e.g., -- a diagonal adapted to originate above the wrist bone [crossing] and cross downward beyond the wrist on the thumb side --.
Claim 16’s recitation, “the glove's diagonal hemline on the little finger side of the hand may also end midway between the base of the little finger and wrist bone” relies on the human anatomy of a hand, base of the little finger, and wrist bone, which are non-statutory subject matter.  This rejection may be overcome by reciting the human anatomy functionally, e.g., -- the [glove's] glove has a diagonal hemline [on the little finger side of the hand may also] adapted to end midway between the base of the little finger and wrist bone --.
Claim 12 is rejected for depending from rejected claim 6.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitaker (US 133,689 A).

As to claim 1, Whitaker discloses a glove having 3 pockets for use with a gambling machine (figs 1 and 2, capable of being used with a gambling machine), comprising: a first pocket for a thumb of a wearer of the glove (combination of B and D as shown in fig 1, capable of receiving the thumb); a second pocket for both an index finger and a middle finger of the wearer of the glove (F as shown in fig 2, capable of 

As to claim 2, Whitaker discloses the glove of claim 1 wherein the second pocket is used to press one or more buttons on the gambling machine by moving the second pocket with both the index finger and middle fingers (capable of being used to press one or more buttons, such as by donning the glove and using the gloved hand to press one or more buttons).  

As to claim 3, Whitaker discloses the glove of claim 1 which is comprised of one or more of the following material: 1) A lightweight stretchable anti-static fabric, 2) other lightweight materials, 3) and/or a combination of materials (col 2 discloses A and B are made of cloth and C and D are made of leather, therefore, the glove is a combination of cloth and leather, which is a combination of materials).  

As to claim 4, Whitaker discloses the glove of claim 1, wherein the glove is for a left hand of the wearer (capable of being worn on the left hand).  

As to claim 5, Whitaker discloses the glove of claim 1, wherein the glove is for a right hand of the wearer (capable of being worn on the right hand).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker (US 133,689 A) as applied to claim 1 above, and further in view of Shibahara (US D695462 S).

As to claim 6, Whitaker discloses the glove of claim 1, wherein the glove further comprising a diagonal hemline originating above the wrist bone crossing downward beyond the wrist on the thumb side (see white arrow in annotated fig 1 below) but does not disclose a tab.
Shibahara teaches a similar glove (glove, title) including a tab (see annotated fig 1 below).



    PNG
    media_image1.png
    632
    520
    media_image1.png
    Greyscale
  

    PNG
    media_image2.png
    494
    504
    media_image2.png
    Greyscale


As to claim 7, Whitaker as modified does not disclose the glove of claim 1 wherein the tab is in an inverted triangle shape.  
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the tab in an inverted triangle, half circle, square, rectangle, or triangle shape because Applicant has not disclosed that the shape provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well any shape, because it provides a portion for the user to grip when donning and doffing the glove or to protect a portion of the wearer’s arm beyond the glove hemline.  Therefore, it would have been an obvious matter of design choice to modify Whitaker to obtain a tab having an inverted triangle, half circle, square, rectangle, or triangle shape.


As to claim 8, Whitaker as modified discloses the glove of claim 1 wherein the tab is in a half circle shape (Shibahara fig 1).  

As to claim 9, Whitaker as modified does not disclose the glove of claim 1 wherein the tab is in a square shape.  
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the tab in an inverted triangle, half circle, square, rectangle, or triangle shape because Applicant has not disclosed that the shape provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well any shape, because it provides a portion for the user to grip when donning and doffing the glove or to protect a portion of the wearer’s arm beyond the glove hemline.  Therefore, it would have been an obvious matter of design choice to modify Whitaker to obtain a tab having an inverted triangle, half circle, square, rectangle, or triangle shape.

As to claim 10, Whitaker as modified does not disclose the glove of claim 1 wherein the tab is in a rectangle shape.  
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the tab in an inverted triangle, half circle, square, rectangle, or triangle shape because Applicant has not disclosed that the shape provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well any shape, because it provides a portion for the user to grip when donning and doffing the glove or to protect a portion of the wearer’s arm beyond the glove hemline.  

As to claim 11, Whitaker as modified does not disclose the glove of claim 1 wherein the tab is in a triangle shape.  
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the tab in an inverted triangle, half circle, square, rectangle, or triangle shape because Applicant has not disclosed that the shape provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well any shape, because it provides a portion for the user to grip when donning and doffing the glove or to protect a portion of the wearer’s arm beyond the glove hemline.  Therefore, it would have been an obvious matter of design choice to modify Whitaker to obtain a tab having an inverted triangle, half circle, square, rectangle, or triangle shape.

As to claim 12, Whitaker as modified discloses the glove of claim 6 where the tab extending from the thumb side of the diagonal hemline facilitates dressing the glove to a hand by pulling it (capable of facilitating, by providing a portion for the wearer to grasp).  

As to claim 16, Whitaker as modified discloses the glove of claim 1, wherein the glove's diagonal hemline on the little finger side of the hand may also end midway between the base of the little finger and wrist bone for a shorter edge (the white arrow in annotated fig 1 below shows a diagonal hemline).

    PNG
    media_image3.png
    632
    520
    media_image3.png
    Greyscale


Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker (US 133,689 A).

As to claim 13, Whitaker discloses the method of providing a glove to enhance the movement of an index finger and a middle finger in a shared pocket for combining forces of the two fingers when pressing machine buttons and protect the thumb and all fingers from potential acquired residue (figs 1-7), wherein the method comprising: providing a glove having 3 pockets formed of lightweight stretchable anti-static fabric 
Whitaker does not disclose the glove is formed of “lightweight stretchable anti-static fabric.”
Whitaker does disclose “cloth” in col 2, and cloth is synonymous with fabric.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the glove from lightweight stretchable anti-static fabric, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

As to claim 14, Whitaker as modified discloses the method of claim 13 wherein the glove is for a left hand of the wearer (capable of being worn on a left hand).  

As to claim 15, Whitaker as modified discloses the method of claim 13 wherein the glove is for a right hand of the wearer (capable of being worn on a right hand).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See similar three pocket gloves on the attached PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SALLY HADEN
Primary Examiner
Art Unit 3732